IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. AP-77,081

                     GUSTAVO TIJERINA SANDOVAL, Appellant

                                             v.

                                THE STATE OF TEXAS

           ON DIRECT APPEAL FROM CAUSE NO. 2015-DCR-2443-C
                 IN THE 197 TH JUDICIAL DISTRICT COURT
                           CAMERON COUNTY

       Per curiam.

                                          ORDER

       The above-styled and numbered cause is pending before this Court as a result of

appellant’s capital murder conviction and resulting sentence of death in the 197 th Judicial

District Court of Cameron County, Cause No. 2015-DCR-2443-C, styled The State of

Texas v. Gustavo Tijerina Sandoval. Appellant has filed in this Court a motion titled

“Motion to Unseal Volumes of the Reporter’s Record.”

       In this motion, appellant requests this Court “to enter an order directing the Clerk

of the Court to unseal and make publicly available” Volumes 13, 14, 34, 59, 74, 77, 80,
                                                                      Tijerina Sandoval – 2

83, and 86 of the Reporter’s Record, and Court’s Exhibit A1. Appellant asserts that

“[g]ood cause exists” for unsealing these items “because they are relevant to points of

error Appellant expects to raise on appeal.” Appellant further contends that “the State

may need access to these volumes in order to respond to Appellant’s points of error.”

       Because the trial court is in a better position to determine whether these items

should be unsealed, we abate the appeal and remand this cause to the trial court to resolve

this issue. The trial court shall determine whether Volumes 13, 14, 34, 59, 74, 77, 80, 83,

and 86 of the Reporter’s Record, and Court’s Exhibit A1 should: (1) be unsealed;

(2) remain sealed; or (3) remain sealed with access permitted to the parties for the

purpose of raising and responding to points of error in the appellate briefs. The trial court

shall inform us in writing of its determination within 15 days. Appellant’s brief will be

due in this Court within 15 days of the date we receive the trial court’s determination.

       IT IS SO ORDERED THIS THE 16TH DAY OF SEPTEMBER, 2020.

Do not publish